DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020, 08/31/2021, 10/13/2021, 12/14/2021, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al., U.S. Patent No: US 10180980 B2 (Hereinafter “Khan”) in view of Wallace et al., U.S. Patent No: US 10235285 B1 (Hereinafter “Wallace”) and further in view of Khandelwal et al., U.S. Pub No: US 20180210959 A1 (Hereinafter “Khandelwal”).

Regarding claim 1, Khan discloses A method of data deduplication for data streams in a multi-tenant system, the method comprising:
receiving, at a data accuracy manager, an event from an activity tracking component (see col.12 line (26-43) and fig.3 step 302, wherein the even can be received. See also col.5 line (10-15), wherein capture components (tracking component) can capture events);
a probabilistic model (see col.14 line (29-32) and fig.1 items 144 & 146);
determining whether information for the event is stored in a metric storage, where the metric storage is a database of metrics derived from the previously received events (see col.12 line (44-56) and fig.3 step, wherein the indexer 130 determines whether there is a stored event or are stored events that are potential matches for the event. A stored event can be an event that has been previously indexed by the indexer 130 and stored in the data store 140); and
A fails to explicitly discloses determining whether the event is recorded in a probabilistic model that tracks previously received events from the activity tracking component, where the probabilistic model can accurately identify the event has not been previously received with a possible false positive response where the event has been previously received;
discarding the event in response to determining that the event is recorded in the probabilistic model and in the metric storage.
Wallace determining whether the event is recorded in a probabilistic model that tracks previously received events from the activity tracking component, where the probabilistic model can accurately identify the event has not been previously received with a possible false positive response where the event has been previously received (see col.10 line (52-65) wherein a Bloom filter is a space-;
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Khan to include determining whether the event is recorded in a probabilistic model that tracks previously received events from the activity tracking component, where the probabilistic model can accurately identify the event has not been previously received with a possible false positive response where the event has been previously received, as taught by Wallace, since doing so would help the system to enable rapid determination of the set of data that is no longer referenced within deduplicated storage (Wallace; col.2 line 61-62).	The combination of Khan and Wallace fail to explicitly disclose discarding the event in response to determining that the event is recorded in the probabilistic model and in the metric storage.
Khandelwal discloses discarding the event in response to determining that the event is recorded in the probabilistic model and in the metric storage (see paragraph [0013, 0015, 0019-0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Khan and Wallace to include discarding the event in response to determining that the event is recorded in the 
 

Regarding claim 3, the combination of Khan, Wallace and Khandelwal further disclose wherein the probabilistic model is a bloom filter (Wallace, see col.10 line (52-65)).

Regarding claim 4, the combination of Khan, Wallace and Khandelwal further disclose further comprising:
adding a unique identifier of the event to the probabilistic model in response to failing to find the unique identifier in the probabilistic model (Khan, col. 13 line (27-40), a determination on whether the event is been indexed (exist) can be made and adding the event can be establish when the event is not exist. See fig. 3 steps 306-310).

Regarding claim 5, the combination of Khan, Wallace and Khandelwal further disclose further comprising:
adding the information for the event to the metric storage in response to failing to find a primary key for the event in the probabilistic model (Khan, col. 13 line (27-40), a determination on whether the event is been indexed (exist) can be made .

Regarding claim 6, the combination of Khan, Wallace and Khandelwal further disclose further comprising:
determining whether the probabilistic model exists in response to receiving an event message (Khan, see col.12 line (26-43) and fig.3 step 302, wherein the even can be received. See also col.5 line (10-15), wherein capture components (tracking component) can capture events. See also Khan, col. 13 line (27-40), a determination on whether the event is been indexed (exist) can be made and adding the event can be establish when the event is not exist. See fig. 3 steps 306-310).

Regarding claim 7, the combination of Khan, Wallace and Khandelwal further disclose further comprising:
initializing the probabilistic model with a unique identifier for the event, in response to determining that the probabilistic model does not exist (see Khan col. 11 line (33-49), wherein the capture components may use a common article identifier. In these situations, the indexer 130 can determine duplicate events based on the time of the event and the article identifier. In some situations, different capture components may assign a different article identifier to the same article or a capture component may not provide article identifiers. See also Wallace col.3 line 15-19, wherein each fingerprint has an identifier that is used to map the fingerprint to a Bloom filter).

 wherein the event is generated by an activity tracker (Khan See col.5 line (10-15), wherein capture components (tracking component) can capture events).

Claims 9, 11-15 are non-transitory machine-readable storage medium claims and rejected under the same rationale as claims 1, 3-7.

Claims 17, 19-20 are computing device claims and rejected under the same rationale as claims 1, 3-4.

Allowable Subject Matter
Claims 2, 10, 16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165